Kapper, J. (concurring).
The authority of the court to order essential medical or surgical care of a sick child is pursuant to a valid statutory enactment. Judge Cullen, in People v. Pierson (176 N. Y. at p. 212), said that “ the State as parens patriae is authorized to legislate for the protection of children.” That was stated in a case where a father’s refusal to provide or permit recognized medical attendance for his child, who subsequently died because of such neglect, subjected the father to penal punishment. The statute now under review vests power in the courts to see to it that minor children are furnished with necessary medical attendance which is refused or neglected by the parent. With the world-wide recognition of the scientific character of the practice of medicine, we come as near to a stage of certainty in result as is humanly possible. The order should be affirmed.
' Order of the Children’s Court of the County of Westchester unanimously affirmed.